         Case 18-35672 Document 905 Filed in TXSB on 01/01/19 Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                          §     Chapter 11
                                                                §
WESTMORELAND COAL COMPANY, et al.,1                             §     Case No.: 18-35672 (DRJ)
                                                                §
                                    Debtors.                    §     (Jointly Administered)
                                                                §

                      JOINT NOTICE OF FILING OF TRANSCRIPTS OF
                     DEPOSITIONS OF JAY ALIX AND MARK HOJNACKI
                             [This Notice Relates to ECF No. 866]

         PLEASE TAKE NOTICE that pursuant to the Court’s Order dated December 20, 2018

[ECF No. 866], Jay Alix and Mark Hojnacki both sat for depositions on December 31, 2018.

Mar-Bow Value Partners, LLC (“Mar-Bow”) and McKinsey Recovery and Transformation

Services U.S., LLC, hereby file the transcripts of the depositions as received from the

transcription services without redactions or modifications. The transcript of Mr. Alix’s

deposition is attached at Exhibit A. The transcript of Mr. Hojnacki’s deposition is attached at

Exhibit B. Please note that both parties have identified transcription errors in these transcripts

and reserve their rights to address them in due course.

         PLEASE TAKE FURTHER NOTICE that we are advised by the transcription services

that the exhibits used at the depositions are still being processed and will not be available until

January 2. Given the time constraints in this matter, we submit the transcripts alone and intend to

file the exhibits in a supplemental filing when they are available.




1
  Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal Company’s
service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300, Englewood,
Colorado 80112.
                                                          1
        Case 18-35672 Document 905 Filed in TXSB on 01/01/19 Page 2 of 2




Dated: January 1, 2019                           Respectfully submitted,

By: /s/ Christopher R. Murray                    By: /s/ Zack A. Clement
DIAMOND McCARTHY LLP                             ZACK A. CLEMENT PLLC
Allan B. Diamond (SDTX 12310)                    Zack A. Clement
adiamond@diamondmccarthy.com                     3753 Drummond Street
Christopher R. Murray (SDTX 1305742)             Houston TX 77025
cmurray@diamondmccarthy.com                      zack.clement@icloud.com
Michael D. Fritz (SDTX 2440934)
mfritz@diamondmccarthy.com                       -and-
909 Fannin, Suite 3700
Houston, TX 77010                                SELENDY & GAY
Telephone: 713-333-5100                          Christine H. Chung
Facsimile: 713-333-5199                          Faith E. Gay
                                                 1290 Avenue of the Americas
-and-                                            New York, NY 10104
                                                 cchung@selendygay.com
BOIES SCHILLER FLEXNER LLP                       fgay@selendygay.com
Michael E. Petrella (pro hac vice pending)
Sean O’Shea (pro hac vice pending)               Attorneys for McKinsey Recovery and
575 Lexington Ave., 7th Floor                    Transformation Services U.S., LLC
New York, NY 10022
Tel: 212-446-2362
mpetrella@bsfllp.com
soshea@bsfllp.com

-and-

STEVEN RHODES CONSULTING, LLC
Steven Rhodes (pro hac vice)
rhodessw@comcast.net
1610 Arborview Blvd.
Ann Arbor, MI 48103
Telephone: 734-646-5406

-and-

Daniel L. Lemisch (pro hac vice)
dlemisch@lakeviewcapitalinc.com
Lakeview Capital, Inc.
151 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009
Telephone: 248-554-4900

Attorneys for Mar-Bow Value Partners, LLC


                                             2
